SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForJanuary 29, 2016 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): COMPANHIA DE SANEAMENTO BÁSICO DO ESTADO DE SÃO PAULO – SABESP PUBLICLY-HELD COMPANY CORPORATE TAXPAYER’S ID (CNPJ/MF): 43.776.517/0001-80 Company Registry (NIRE): 35.3000.1683-1 SUBSCRIBED AND PAID-IN CAPITAL - R$10,000,000,000.00 MINUTES OF THE EXTRAORDINARY SHAREHOLDERS’ MEETING DATE, TIME AND VENUE : On January 29, 2016, at 11:00 a.m., at the headquarters of Companhia de Saneamento Básico do Estado de São Paulo (“Company”), at Rua Costa Carvalho, nº 300, Pinheiros, CEP05429-000, in the city and state of São Paulo. CALL NOTICE : Notice published on the “Diário Oficial do Estado de São Paulo” newspaper, on the days: (i) December 23, 2015, (ii) December 24, 2015, and (iii) December 29, 2015, on pages 22, 30 and 39, respectively, and on the “Valor Econômico” newspaper, on the days: (i) December 23, 2015, (ii) December 24, 2015, and (iii) December 29, 2015, on pages C10, C10 and B3, respectively. ATTENDANCE : Shareholders representing more than two thirds of the capital stock, as per the signatures in the Shareholders’ Attendance Book. The other people present included: Reinaldo Guerreiro, member of the Board of Directors and member of the Audit Committee of Sabesp, Mario Azevedo de Arruda Sampaio, Funding and Investor Relations Superintendent, Priscila Costa da Silva, Management Analyst of the Investor Information Department, John Emerson Silva, Management Analyst of the Investor Information Department, and Beatriz Helena de Almeida e Silva Lorenzi, lawyer of the Legal Superintendence. PRESIDING BOARD : Chairman: Reinaldo Guerreiro. Secretary: Marialve S. Martins. INFORMATION : The management proposal and other related documents were made available to the shareholders at the Company’s headquarters and on its website, as well as on the websites of the Brazilian Securities and Exchange Commission (CVM) and the BM&FBOVESPA. AGENDA : I. Election of a new Fiscal Council member for the remaining of the 2015-2016 term of office. CLARIFICATIONS: The matters were appreciated by the State Capital Defense Council (CODEC), pursuant to Report 006/2016 of January 11, 2016, whose voting intention was presented by the representative of the shareholder Secretaria da Fazenda. RESOLUTIONS: After being submitted to discussion and vote, the following item of the agenda was approved by majority of vote: I. The election, as a sitting member of the Fiscal Council, of José Alexandre Pereira de Araújo, Brazilian, married, business administrator, identification document (RG)no.21.586.420-7 SSP/SP and individual taxpayer ID (CPF) no.102.435.868-25, domiciled at Av. Morumbi nº 4500, 1º andar - Morumbi, in the city and state of São Paulo, in replacement of Horácio José Ferragino, for the remaining of the 2015-2016 term of office, unified with that of the other Fiscal Council members elected at the Company’s Annual Shareholders’ Meeting of April 30, 2015. The Fiscal Council will now be composed as follows: Sitting Members: Humberto Macedo Puccinelli, Joaldir Reynaldo Machado, José Alexandre Pereira de Araújo, Rui Brasil Assis and Massao Fabio Oya. Alternate Members: Tomás Bruginski de Paula, José Rubens Gozzo Pereira, Enio Marrano Lopes, Sandra
